Citation Nr: 1311353	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in w


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972, from September 1980 to March 1986, and from February 1991 to April 1991.  He also had service in the Army National Guard. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bilateral hearing loss, tinnitus, and residuals of a back injury.  

In February 2010, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record. 

In an April 2010 decision, the Board granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  At that time, the Board remanded his claim for service connection for residuals of a back injury to the RO via the Appeals Management Center (AMC), in Washington, DC.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In written statements and during his Board hearing, the Veteran indicated that he injured his back in 1968 or 1969 during military service when he fought with another serviceman and was flipped to the floor.  He went on sick call a few days later and was treated with pain medication and heat rubs.  He reported that his back problems never went away. 

Moreover, during subsequent periods of service in the Army, the Veteran had to lift and carry many heavy objects, including 100 pound weapons.  He was in constant pain that was treated with pain medication.  The Veteran testified that, after service he started to receive treatment for his back in 1998 at the VA Medical Center in El Paso, Texas, at which time he was told he had degenerative disc disease. 

The Veteran's factual recitation as to his continued low back symptomatology and his injury to the back in service has been accepted as true.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The service treatment records also corroborate the Veteran's reports of being treated for back pain in service.  For example, a March 1969 service treatment record includes his complaints of low back pain and a finding of low back syndrome.  See copy of record in Claims File Volume #5.  The prescription was for bedrest and pain medication.  At his separation physical examination from the Air Force in July 1972, the Veteran reported that he had then or ever had recurrent back pain.  Id.  The examiner noted that the Veteran had occasional low back pain and had not sought any treatment.  See Claims File Volume #1 with envelope of original service treatment records.

A May 2006 VA examination report includes a diagnosis of degenerative disk disease of the lumbar spine with radiculopathy, left greater than right with no opinion as to etiology.  

A December 2007 VA examination report includes a diagnosis of chronic low back strain associated with multi-level spinal canal and neural foraminal stenosis with bilateral lower extremity radiculopathy.  The examiner found that the current lower back condition was less likely than not related to the lower back condition while in the military, as there was no history of major trauma while in the military and the condition was more likely related to minor repetitive micro trauma.  The opinion was based on a lack of documentation of the lower back while in service and also lack of documentation in between service and post-service. 

In the April 2010 remand, the Board found the December 2007 VA opinion flawed for two reasons.  First, while the service treatment records do not document trauma to the lumbar spine, the Veteran provided competent and credible testimony as to experiencing a back injury in service during a fight with a fellow serviceman.  Also, the service treatment records corroborate the Veteran's reports to the extent that they reflect treatment for back pain in March 1969 and continued reports of back pain in July 1972.  Thus, contrary to the examiner's assessment, the record does reflect trauma to the spine in service per the Veteran's reports, and subsequent treatment for the back per the service treatment records.  Second, the VA examiner found that the lumbar spine disability was more likely related to minor repetitive micro trauma but did not indicate why this would rule-out any service-related trauma.  The Veteran noted that following his altercation which resulted in back injury, he was required to lift heavy objects and carry heavy objects on his back in the Army and that he continued to experience back pain during this time.  The examiner did not explain why this sort of "repetitive micro trauma" during his service might not be the cause of the Veteran's lumbar spine disability.  For these reasons, the Board directed that another examination addressing the etiology of the Veteran's lumbar spine disability was warranted. 

In July 2010, the Veteran underwent VA orthopedic examination during which the examining physician diagnosed lumbar spine degenerative disc disease, lumbar stenosis, and lumbar spine osteoarthritis/degenerative joint disease confirmed by imaging that were less likely than not (less than 50/50 probability) caused by or a result of in-service injury.  The VA examiner explained that "[t]here is no record of [the Veteran] being seen for his low back.  All of his conditions are degenerative in nature.  There is no evidence that his current conditions are traumatic in nature.  His condition is most consistent with normal age related degenerative changes."

Unfortunately, the Board finds that the July 2010 VA examiner's opinion is also flawed.  Notably, while the service treatment records do not document trauma to the lumbar spine, the Veteran provided competent and credible testimony as to experiencing a back injury in service during a fight with a fellow serviceman.  More significantly, the service treatment records corroborate the Veteran's reports to the extent that they reflect treatment for back pain in March 1969 and continued reports of back pain in July 1972.  Thus, contrary to the examiner's assessment, the record does reflect treatment for the back per the service treatment records.

Accordingly, the VA examiner must provide an opinion as to whether the March 1969 and July 1972 reports of back pain in the service medical records represent the onset of the Veteran's current back disorders.  Further clarification of the recent VA examiner's opinion is needed prior to appellate consideration of the Veteran's claim.

Finally, in May 2011, the Veteran advised VA of his new mailing address and requested that his record be updated.  

Accordingly, the case is REMANDED for the following action:

1. Update the Veteran's new mailing address to: 1626 Basse Road, San Antonio, TX 78213.

2. Return the claims files to the orthopedic physician who performed the Veteran's July 22, 2010 VA examination at the Frank M. Tejeda Outpatient Clinic.  Request that examiner to provide a rationale for his opinion that "[t]here is no record of [the Veteran] being seen for his low back."  In rendering his opinion, the examiner should address the March 1969 and July 1972 service treatment records and the Veteran's February 2010 Board hearing testimony (in Claims Files # 1 and 5).  A rationale must be provided for all opinions rendered.

3. If the July 2010 examiner is unavailable, the claims file should be referred to another adequately qualified medical provider, preferably a neurosurgeon, for response.  A new examination should be performed only if deemed necessary by this examiner.  The examiner should render an opinion as to whether any currently diagnosed lumbar spine disorder is at least as likely as not (50 percent chance or greater) related to the Veteran's reported injury to his spine in the Air Force and subsequent back pain during his service in the Army.

4. After ensuring that the requested actions are completed, the RO/AMC should re-adjudicate the claim on appeal for service connection for residuals of a back injury.  If the benefits sought are not fully granted, the Veteran and his attorney should be provided with a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


